



COURT OF APPEAL FOR ONTARIO

CITATION: Tridelta Investment Counsel Inc. v. GTA Mixed-Use
    Developments GP Inc., 2019 ONCA 967

DATE: 20191206

DOCKET: M50889 (C67118)

Lauwers, Paciocco and Fairburn JJ.A.

BETWEEN

Tridelta Investment
    Counsel Inc., Tridelta Fixed Income Fund

and
    Tridelta High Income Balanced Fund

Applicants (Respondents/Moving
    Parties)

and

GTA Mixed-Use
    Developments GP Inc., Mixed-Use Developments

(Ontario) GP Inc. and
    Wasaga Developments

and
    Infrastructure GP Inc.

Respondents (Appellants/Responding
    Parties)

Christopher Naudie and Louis Tsilivis, for the moving
    parties

Simon Bieber and Michael Darcy, for the responding
    parties

Heard and released orally: November
    29, 2019

REASONS FOR DECISION

[1]

The moving parties brought an application under the
Limited
    Partnerships Act
, R.S.O. 1990, c. L.16 to compel the responding parties to
    provide financial information. The application judge granted the relief they
    sought and the responding parties appealed the order. The moving parties seek
    to quash the appeal on the basis that the application judges order was
    interlocutory not final.

[2]

We disagree with that characterization. The application judges order
    brought to an end the moving parties application and finally determined their
    entitlement to financial information under the
Limited Partnerships Act
.
    The fact that the parties are engaged in other litigation has no bearing on
    this basic fact. The old and clear principle in
Buck Brothers Ltd. v. Frontenac
    Builders Ltd.
(1994),
19
    O.R. (3d) 97 (C.A.) captures the case perfectly.

[3]

The motion is dismissed for oral reasons given plus costs at $5,000, all
    inclusive.

P. Lauwers J.A.

David M. Paciocco
    J.A.

Fairburn J.A.


